DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub. No.: 2006/0288744 A1) in view of Lin (Pat. No.: 6,898,952 B1).
1) In regard to claim 1, Smith discloses the claimed electronic padlock (figs. 1-5: 10), comprising: 
a housing having a pivot hole and a lock hole bored at an upper side thereof, a chamber formed in the housing between the pivot hole and the lock hole (fig. 1: 12); 

a control unit disposed in the housing for receiving a wireless control signal and connecting a battery (fig. 5: 48 and 54); 
a power source disposed in the chamber of the housing and electrically connected to the control unit and having a switch block at an output terminal thereof (fig. 5: 56); 
a lock assembly disposed in the housing above the power source in the chamber and having two corresponding lock units and each of which has a lock tongue protruded at an external side thereof corresponding to the lock recesses in the first lock shaft and the second shaft of the U-shaped shackle respectively (fig. 3: 38), and a second elastic member disposed between the two lock units (fig. 3: 40). 
Smith does not explicitly disclose the housing has a battery holder, a battery is disposed in the battery holder of the housing for supplying electricity to the control unit, and a top pushing cave having a guiding chamfer therein corresponding to the switch block of the power source.
However, Lin discloses it has been known for a padlock housing (fig. 1: 1) to include a battery holder, a battery is disposed in the battery holder of the housing for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include in the electronic padlock of Smith a battery holder, as taught by Lin.
One skilled in the art would be motivated to modify Smith as described above in order to use a known technique for providing power to an electronic device.
 
2) In regard to claim 2 (dependent on claim 1), Smith and Lin further disclose the electronic padlock as claimed in claim 1, wherein the housing is provided with a positioning ring portion in the chamber, and wherein the power source is provided with a positioning projection at the output terminal thereof corresponding to the positioning ring portion (Smith fig. 3: 26). 

3) In regard to claim 3 (dependent on claim 1), Smith and Lin further disclose the electronic padlock as claimed in claim 1, wherein the housing is provided with a fixing cover outside the chamber for covering (Smith fig. 2). 

4) In regard to claim 4 (dependent on claim 1), Smith and Lin further disclose the electronic padlock as claimed in claim 1, wherein the wireless control signal received by the control unit is transmitted from an intelligent terminal device (fig. 5: 60). 



6) In regard to claim 6 (dependent on claim 4), Smith and Lin further disclose the electronic padlock as claimed in claim 4, wherein the wireless control signal is a Bluetooth signal (official notice is taken that both the concept and advantage is known in the art to transmit a wireless signal via a Bluetooth signal, in order to use a known technique for transmitting a wireless signal). 

7) In regard to claim 7 (dependent on claim 4), Smith and Lin further disclose the electronic padlock as claimed in claim 4, wherein the control unit comprises a control button protruding from the housing for controlling the control unit to receive the wireless control signal transmitted from the intelligent terminal device as the control button is pressed (Smith fig. 1: 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/
Primary Examiner, Art Unit 2684